Hocker, J.,
Concurring. — I agree with Justice Whitfield in bis conclusion that Chapters 5857 and 5859 Laws approved May, 17, 1907, are not unconstitutional by reason of their titles, or because of the provision which relieves the territory of Fort Brooks, incorporated into Tampa, from taxation on account of the bonded indebtedness of Tampa, which existed when these *176acts were passed. As to the last provision however, I am. not satisfied, that this result is to be reached by treating- the exemption of the property in Fort Brooke, as a classification of property. It seems to me that this provision is sustained upon another principle, viz: that in annexing the territory in Fort Brooke to the city of Tampa, it was competent for the legislature to leave the existing indebtedness of Tampa as it found it. The acts referred to are prospective in their operation and no provision of our constitution is violated iif making them so. The legislature could not impair the existing contracts or obligations of the city of Tampa and was under no constitutional obligation to- saddle upon Fort Brooke any part of Tampa’s existing debt. Our constitutional provision requiring a uniform and equal rate of taxation, has reference to taxation levied to pay future obligations, and not past ones, and this provision is not applicable to the facts of this case. U. S. v. Memphis, 97 U. S. 284. Moreover, the arrangement made by the legislature, seems to be in accordance with equity and justice. Demattos v. The City of New Whatcom, 4 Wash. 127. The provision we are considering is clearly distinguished from- cases in which legislatures have extended city limits so as to take in unplatted and unimproved lands and have made them liable or otherwise, to taxation for the future purposes, of the city. See also City of Cleveland v. Heisley, 41 Ohio. St. Rep. 670. The law with reference to the matter under discussion is succinctly stated in 27 A. &. E. Ency. Law (2nd ed.) p. 897, et seq. and having- examined the cases cited in notes 3 and 5 p. 898, I am satisfied they sustain the text. It is proper to say further that I can discover no reason why the foregoing principles should not be applied to this case, because of the character of the debt which had been incurred by the city of Tampa. A careful consideration of the facts and of the reasons of *177the court in United States v. Memphis, supra will reveal that it was not the character of the debt, i. e. whether the debt was contracted for purely local purposes or otherwise, but the simple fact that the debt was a preexisting one in the creation of which, the added wards of the city had no voice, and with reference to which' they had no contract relations with the creditors of the city, was the controlling question.
I concur in the above opinion. Parkhill, J.
I concur in the foregoing, on the ground that the affirmance may properly be placed upon either or both theories mlentioned in the^two opinions. Taylor, J.